DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 12/26/2019 has been received and reviewed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first side wall (802b) on the first hinge part (302). As the drawings currently are, the side wall (802b) is only shown on the second hinge part (304) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 2-9 and 11-19 are objected to because of the following informalities:
Claims 2-9 and 11-19, “a hazardous energy source control box” should be “the hazardous energy source control box”.
Claim 5, lines 4, “a second hinge part padlock hole” should be “an additional second hinge part padlock hole”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said first lockout tag" and “said second lockout tag” in lines 3 and 4 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "said first lockout tag", “said first padlock key holder”, “said second lockout tag”, and “said second padlock key holder” in lines 3-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "said first lockout tag" and “said second lockout tag” in lines 3 and 4 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "said first lockout tag", “said first padlock key holder”, “said second lockout tag”, and “said second padlock key holder” in lines 3-6.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9881749 to Griffin.
Regarding claim 1, Griffin discloses:
A lockout padlock apparatus (10) for controlling access to a hazardous energy source control box (see col 1, lines 64-66) (Note: this limitation is considered intended use), comprising: a staple (part of 26 that 12 attaches to) positioned to control access to the hazardous energy source control box (fig 2); a first hinge part (front 16 as seen in fig 1), said first hinge part having a first hinge part padlock hole (17); a second hinge part (back 16 as seen in fig 1), said second hinge part having a second hinge part padlock hole (17); a hinge (18) between said first hinge part and said second hinge part, wherein said first hinge part and said second hinge part and said hinge are positioned together to form a padlock pocket (12, 12 forms a pocket for other padlocks to connect to) with said first hinge part padlock hole and said second hinge part padlock hole aligned (fig 2); a first padlock (left most 30 as seen in fig 2) positioned in said padlock pocket and locked in said staple (via 12); a second padlock (middle 30 as seen in fig 2) positioned and locked in said first hinge part padlock hole and in said second hinge part padlock hole.
Regarding claim 3, Griffin discloses:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, further comprising: a first side wall (left side wall of second hinge part as seen in fig 1) on said second hinge part and 18a second side wall (right side wall of second hinge part as seen in fig 1) on said second hinge part wherein said first side wall and said second side wall oppose each other and form a portion of said padlock pocket (fig 1).
Regarding claim 4, Griffin discloses:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, further comprising: a first side wall (left side wall of first hinge part as seen in fig 1)  on said first hinge part and a second side wall (right side wall of second hinge part as seen in fig 1)  on said second hinge part wherein said first side wall and said second side wall oppose each other and form a portion of said padlock pocket (fig 1).
Regarding claim 5, Griffin discloses:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, further comprising: an additional first hinge part padlock hole (hole 17 of first hinge part that rightmost 30 locks into as seen in fig 2) in said first hinge part; a second hinge part padlock hole (hole 17 of second hinge part that rightmost 30 locks into as seen in fig 2)  in said second hinge part, wherein said additional first hinge part padlock hole and said additional second hinge part padlock hole are aligned (fig 1); and a third padlock (rightmost 30 as seen in fig 2) positioned in said first hinge part additional padlock hole and in said second hinge part additional padlock hole (fig 2).
Regarding claim 7, Griffin discloses:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, wherein said first lockout tag (top 20 in fig 1) includes a warning label (see fig 1) and 19wherein said second lockout tag (bottom 20 in fig 1) includes a warning label (see fig 1).
Regarding claim 8, Griffin discloses:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, wherein said first lockout tag includes contact information for said first padlock key holder and wherein said second lockout tag includes contact information for said second padlock key holder (see fig 1).
Regarding claim 9, Griffin discloses:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, wherein said first padlock and said second padlock are the same size (fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9881749 to Griffin in view of US 8408609 to Brojanac.
Regarding claim 2, Griffin doesn’t explicitly disclose: The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, wherein said hinge comprises a first lockout hinge part lip in first lockout hinge part and a second lockout hinge part slot in said second lockout hinge part, wherein said first lockout hinge part lip is located in said second lockout hinge part slot.

However, Brojanac teaches that it is well known in the art for: said hinge comprises (100) a first lockout hinge part lip (115a) in first lockout hinge part (110a) and a second lockout hinge part slot (116b) in said second lockout hinge part (110b), wherein said first lockout hinge part lip is located in said second lockout hinge part slot (fig 3A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the padlock structure as taught by Brojanac into the assembly of Griffin at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a padlock. See MPEP 2143, subsection I.B. (3).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9881749 to Griffin.
Regarding claim 6, Griffin doesn’t explicitly disclose in the first embodiment of figures 1 and 2:
The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, further comprising a first lockout tag, said first lockout connected to said first padlock; and a second lockout tag, said second lockout connected to said second padlock.

However, Griffin discloses in the embodiment shown in figure 4 that: The lockout padlock apparatus for controlling access to a hazardous energy source control box of claim 1, further comprising a first lockout tag (bottom most 104 as seen in fig 4), said first lockout connected to said first padlock (fig 4); and a second lockout tag (second most bottom 104 as seen in fig 4), said second lockout connected to said second padlock (second padlock 109 would be placed above the 109 seen in fig 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to combine the teachings of Griffin at least because doing so provides added security and organization and prevents undesired confusion or complications (paragraph 0012).

Claim(s) 10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9881749 to Griffin in view of US 5365757 to Primeau.
Regarding claim 10, Griffin discloses:
A lockout apparatus (10) for controlling access to a hazardous energy source control box (see col 1, lines 64-66) (Note: this limitation is considered intended use) comprising: a staple (part of 26 that 12 attaches to); a first lockout hinge part (front 16 as seen in fig 1), said first lockout hinge part having a first lockout hinge part padlock hole (17); a second lockout hinge part, said second lockout hinge part (back 16 as seen in fig 1) having a second lockout hinge part padlock hole (17); a hinge (18) between said first lockout hinge part and said second lockout hinge part, wherein said first lockout hinge part and said second lockout hinge part and said hinge are position together to form a padlock pocket (12, 12 forms a pocket for other padlocks to connect to);  20a first padlock (left most 30 as seen in fig 2) positioned and locked in said staple (via 12), wherein said first padlock is positioned in said padlock pocket and covered by said first lockout hinge part and said second lockout hinge part (fig 2); a second padlock (middle 30 as seen in fig 2) positioned and locked in said first lockout hinge part padlock hole and in said second lockout hinge part padlock hole (fig 2).

Griffin doesn’t explicitly disclose: wherein the control box includes a box body and a door that closes the box body and wherein the door has an aperture, wherein said staple extends through the aperture in the door of the control box. However Primeau teaches wherein the control box (fig 1) includes a box body (20) and a door (22) that closes the box body and wherein the door has an aperture (24), a stable (26) connected to the box body wherein said staple extends through the aperture in the door of the control box (fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to combine the teachings of Primeau into Griffin at least because doing so allows for added flexibility in utilizing the padlock in different circumstances.
Regarding claim 12, Griffin (in view of Primeau) discloses:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 further comprising a first side wall (left side wall of second hinge part as seen in fig 1) on said second lockout hinge part and a second side wall (right side wall of second hinge part as seen in fig 1) on said first lockout hinge part wherein said first side wall and said second side wall oppose each other and form a portion of said padlock pocket (fig 1).
Regarding claim 13, Griffin (in view of Primeau) discloses:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 further comprising a first side wall (left side wall of first hinge part as seen in fig 1) on said first lockout hinge part and a second side wall (right side wall of second hinge part as seen in fig 1) on said second lockout hinge part wherein said first side wall and said second side wall oppose each other and form a portion of said padlock pocket (fig 1).
Regarding claim 14, Griffin (in view of Primeau) discloses:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 further comprising a first lockout hinge part additional padlock hole (hole 17 of first hinge part that rightmost 30 locks into as seen in fig 2) in said first lockout hinge part; a second lockout hinge part additional padlock hole (hole 17 of second hinge part that rightmost 30 locks into as seen in fig 2) in said second lockout hinge part; and a third padlock (rightmost 30 as seen in fig 2) positioned in said first lockout hinge part additional padlock hole and in said second lockout hinge part additional padlock hole (fig 2).
Regarding claim 16, Griffin (in view of Primeau) doesn’t explicitly disclose in the first embodiment of shown in figures 1 and 2:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 further comprising a first lockout tag, said first lockout connected to said first padlock; and a second lockout tag, said second lockout connected to said second padlock.

However, Griffin (in view of Primeau) discloses in the embodiment shown in figure 4 that: The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 further comprising a first lockout tag (bottom most 104 as seen in fig 4), said first lockout connected to said first padlock (fig 4); and a second lockout tag (second most bottom 104 as seen in fig 4), said second lockout connected to said second padlock (second padlock 109 would be placed above the 109 seen in fig 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to combine the teachings of Griffin at least because doing so provides added security and organization and prevents undesired confusion or complications (paragraph 0012).
Regarding claim 17, Griffin (in view of Primeau) discloses:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 wherein said first lockout tag (top 20 in fig 1) includes a warning label (fig 1) and wherein said second lockout tag (bottom 20 in fig 1) includes a warning label (fig 1).
Regarding claim 18, Griffin (in view of Primeau) discloses:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 wherein said first lockout tag includes contact information for said first padlock key holder and wherein said second lockout tag includes contact information for said second padlock key holder (see fig 1).
Regarding claim 19, Griffin (in view of Primeau) discloses:
The lockout apparatus for controlling access to a hazardous energy source control box of claim 10 wherein said first padlock and said second padlock are the same size (fig 2).
Regarding claim 20, Griffin (in view of Primeau) doesn’t explicitly discloses the method of claim 20, but given the structure taught by Griffin (in view of Primeau), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to come up with the method of claim 20.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9881749 to Griffin in view of US 5365757 to Primeau and in further view of US 8408609 to Brojanac.
Regarding claim 11, Griffin (in view of Primeau) doesn’t explicitly disclose: The lockout apparatus for controlling access to a hazardous energy source control box of claim 10, wherein said hinge comprises a first lockout hinge part lip in first lockout hinge part and a second lockout hinge part slot in said second lockout hinge part, wherein said first lockout hinge part lip is located in said second lockout hinge part slot.

However, Brojanac teaches that it is well known in the art for: said hinge comprises a first lockout hinge part lip in first lockout hinge part and a second lockout hinge part slot in said second lockout hinge part, wherein said first lockout hinge part lip is located in said second lockout hinge part slot.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the padlock structure as taught by Brojanac into the assembly of Griffin (in view of Primeau) at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a padlock. See MPEP 2143, subsection I.B. (3).
Claim 15 is rejected as per rejection of claim 11 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675